Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Tsunoda et al. US2015/0195952.

	Per claim 1 Tsunoda et al. teaches an electronic device (10, see fig.3) comprising: 2a first housing (14) providing a sealed inner chamber (16, see fig.3; [0021], “waterproof compartment”);3 an electronic component (42 & 44; [0026]) inside the sealed inner chamber (see fig.3);4 a second housing (22) external of the first housing (fig.3), the 
	Per claim 2 Tsunoda et al. teaches the electronic device of claim 1, wherein the electronic device is a device to 2 be carried or worn by a user ([0021], “portable electronic device”), and the second housing comprises a surface exposed3 for contact to a human when the electronic device is held or worn by the user (see fig.3),4 wherein the first opening and the second opening are formed through a wall of the 5 second housing (see fig.3).1  
	Per claim 3 Tsunoda et al. teaches the electronic device of claim 1, wherein the airflow channel (24) extends 2substantially in a vertical orientation to allow heated air to rise in the airflow channel3 between the first and second openings (see fig.3, “the airflow channel would extend in a vertical orientation based on the orientation of the electronic device”).1  
	Per claim 4 Tsunoda et al. teaches the electronic device of claim 3, wherein the airflow channel extends 2 substantially in the vertical orientation when the electronic device is in a portrait3 orientation (see fig.3, “the electronic device is shown to be oriented vertically (portrait orientation)”).1  
	Per claim 6 Tsunoda et al. teaches the electronic device of claim 1, wherein heat from the electronic component 2 is thermally coupled to the first housing to cause the first 
	Per claim 7 Tsunoda et al. teaches the electronic device of claim 6, wherein the first housing is formed of a 2 thermally conductive material ([0023], “resin… allows heat to be easily conducted”).1  
	Per claim 8 Tsunoda et al. teaches the electronic device of claim 1, further comprising a circuit board (40) in the 2 sealed inner chamber (16, see fig.3), and a plurality of electronic components (42) mounted on the3 circuit board, the plurality of electronic components to produce heat during operation4 to heat the first housing ([0026]).1  
	Per claim 13 Tsunoda et al. teaches a method comprising: 2forming a sealed inner chamber (16) with a first housing (14) of an electronic device (10, see fig.3),3 the sealed inner chamber to house an electronic component (42 & 44; [0026]); 4arranging a second housing (22) externally of the first housing (14, see fig.3), the second housing 5 comprising a first opening (26) and a second opening (28); and 6forming an airflow channel (24) between the first housing and the second housing (fig.3),7 the airflow channel to direct airflow from the first opening to the second opening 8 through the airflow channel to carry heat away from a surface of the first housing ([0029]-[0032], [0035] & [0045]-[0046]).1  

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 9-12 & 14-15 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Tsunoda et al. US2015/0195952 in view of Liu et al. 	US2013/0148298.

	Per claim 5 Tsunoda et al. teaches the electronic device of claim 4, 
	Tsunoda et al. does not explicitly teach further comprising a third opening arranged 2 laterally to one side of the first opening or the second opening, and a second airflow3 channel between the first opening or the second opening and the third opening,4 wherein the second airflow channel extends substantially in the vertical orientation 5 when the electronic device is in a landscape orientation. WO 2018/067129 PCT/US2016/05534312 1  
	Liu et al. however discloses a third opening (121) arranged 2 laterally to one side of the first opening or the second opening (see fig.2; [0031]), and a second airflow3 channel between the first opening or the second opening and the third opening ([0031]),4 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the second airflow channel extend substantially in the vertical orientation when the electronic device is in a landscape orientation, because it ensures proper air flow and thermal dissipation of heat from the electronic component, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Per claim 9 Tsunoda et al. teaches a system comprising: 2an electronic device (10, see fig.3) comprising: 3a main housing (14) providing a sealed inner chamber (16, see fig.3; [0021], “waterproof compartment”);4 an electronic component (42 & 44; [0026]) inside the sealed inner chamber (fig.3);5 an outer housing (22) external of the main housing (fig.3), the outer housing 6 comprising a first opening (26) and a second opening (28); and 7an airflow channel (24; [0029]) extending along a length of the electronic device (fig.3)8 between the main housing and the outer housing (fig.3), the airflow channel to direct airflow9 from the first opening to the second opening through the airflow channel to carry10 heat away from a surface of the main housing ([0029]-[0032], [0035] & [0045]-[0046]); and 
	Tsunoda et al. does not explicitly teach 11thaa docking station to which the electronic device is dockable, the docking 12 station comprising an airflow generator to generate a forced airflow directed into the13 first opening of the electronic device when docked in the docking station.1  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a docking station with an airflow generator to generate forced airflow as taught by Liu et al. in the system of Tsunoda et al., because it ensures an increase in airflow to the electronic device for an effective and efficient cooling of the electronic device, thus ensuring a portable compact size of the electronic device with efficient cooling capabilities. 
	Per claim 10 Tsunoda et al. in view of Liu et al. teaches the system of claim 9, wherein the forced airflow provided by the airflow 2generator provides for increased heat dissipation of the electronic device when the3 electronic device is operated at a higher level while docked at the docking station ([0032]-[0034]). WO 2018/067129 PCT/US2016/05534313 1  
	Per claim 11 Tsunoda et al. in view of Liu et al. teaches the system of claim 9, wherein the electronic device further comprises a third 2opening (121) arranged laterally to one side of the first opening or the second opening (see fig.2),3 and a second airflow channel between the first opening or the second opening and 4 the third opening ([0031], see fig.2).1  
	Per claim 12 Tsunoda et al. in view of Liu et al. teaches the system of claim 9, wherein, when the electronic device is docked to the 2 docking station, the airflow channel extends substantially in a vertical orientation to3 allow heated air to rise in the airflow channel and exit through the second opening (see fig.2).1  
	Per claim 14 Tsunoda et al. teaches the method of claim 13, 
	Tsunoda et al. further comprising: 2arranging the first opening in the second housing to align with an airflow outlet 3of a docking station, wherein a forced airflow is produced by an airflow generator in4 the docking station for output through the airflow outlet into the first opening when5 the electronic device is docked to the docking station.1  
	Liu et al. however discloses arranging a first opening (51) in the housing to align with an airflow outlet 3of a docking station (100, see fig.2), wherein a forced airflow is produced by an airflow generator (130) in4 the docking station for output through the airflow outlet into the first opening when5 the electronic device is docked to the docking station (see fig.3; [0032]).1  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to align an airflow outlet of a docking station with the first opening of an electronic device as taught by Liu et al. in the system of Tsunoda et al., because it ensures an increase in airflow to the electronic device for an effective and efficient cooling of the electronic device, thus ensuring a portable compact size of the electronic device with efficient cooling capabilities. 
	Per claim 15 Tsunoda et al. in view of Liu et al. teaches the method of claim 13, further comprising: 2forming a third opening (121) and a further airflow channel between the first or3 second opening and the third opening ([0031], see fig.2), to direct airflow through the further airflow4 channel from the first or second opening to the third opening ([0031]).
Email Communication

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHAEL A MATEY/Examiner, Art Unit 2835